DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Group Species 1 (All of Species 1Ai-1Aiv & 1B), including:
Species 1A (pertaining to a sensor system comprising at least a vent component path located through the substrate (in contrast to Species 1B which has the vent component path through the lid, and in contrast to Species 2 which has the vent component path through the handle component for a sensor component):

    PNG
    media_image1.png
    749
    1056
    media_image1.png
    Greyscale

Species 1Ai, directed to the embodiment best depicted in fig. 4,
 
 disclosed at least in the originally filed specification on/in [0012] & [0048]-[0052], and pertaining more specifically to at least an integrated vent component that is integrated with a vent port through the substrate. 


    PNG
    media_image2.png
    756
    1072
    media_image2.png
    Greyscale

Species 1Aii, directed to the embodiment best depicted in fig. 1,
 
 disclosed at least in the originally filed specification on/in [0009], [0027]-[0047], and pertaining more specifically to at least a vent handle component for the vent component path through the substrate.


    PNG
    media_image3.png
    605
    1057
    media_image3.png
    Greyscale

Species 1Aiii, directed to the embodiment best depicted in fig. 9,
 
 disclosed at least in the originally filed specification on/in [0017], [0076]-[0081], and pertaining more specifically to at least a vent handle component for the vent component path through the substrate, and is substantially the same as FIG. 1, except that the system further comprises a port cover component and/or may have a different number of backplates than in fig. 1.


    PNG
    media_image4.png
    683
    1000
    media_image4.png
    Greyscale

Species 1Aiv, directed to the embodiment best depicted in fig. 6,
 
 disclosed at least in the originally filed specification on/in [0014], [0060]-[0065], and pertaining more specifically to at least the vent component path through a circuit component.
The Examiner has determined that Species 1Ai through Species 1Aiv are presently examinable together. 



    PNG
    media_image5.png
    684
    1067
    media_image5.png
    Greyscale


Species 1B, directed to the embodiment best depicted in fig. 5,

 
 disclosed at least in the originally filed specification on/in [0013], [0053]-[0059], pertaining to a sensor system at least comprising a vent component path located through the lid (in contrast to Species 1A which has the vent component path through the substrate, and in contrast to Species 2 which has the vent component path through the handle component for a sensor component).
The Examiner has determined that Species 1A & Species 1B are presently examinable together. 

Group Species 2 (All of Species 2A & 2B):

    PNG
    media_image6.png
    742
    1120
    media_image6.png
    Greyscale

Species 2A, directed to the embodiment best depicted in fig. 7, 
 disclosed at least in the originally filed specification on/in [0015], [0066]-[0071], pertaining to at least a venting path formed in the handle component for the sensor component and through the acoustic port, (in contrast to Species 1A which has the vent component path through the substrate and Species 1B which has the vent component path through the lid, neither of which are through the acoustic port; noted also as in contrast to Species 2B which further includes the vent component path through the stack in addition to the handle).


    PNG
    media_image7.png
    693
    1114
    media_image7.png
    Greyscale

Species 2B, directed to the embodiment best depicted in fig. 8, 
 disclosed at least in the originally filed specification on/in [0072]-[0075], pertaining to at least a venting path formed in the handle component and the stack structure for the sensor component and through the acoustic port (in contrast to Species 1A which has the vent component path through the substrate and Species 1B which has the vent component path through the lid, either of which are through the acoustic port; noted also as in contrast to Species 2A which confines the vent component path through the handle and which excludes through the stack).
The Examiner has determined that Species 2A & Species 2B are presently examinable together.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The Examiner clarifies for the Applicant to make the choices among the following: Group of Species 1  or  Group of Species 2. 
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (e.g., the mutually exclusive characteristics are associated with different areas of classification, such as housing features for venting as opposed to sensor component features for venting);

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter (e.g., the mutually exclusive characteristics are the recognizable divergent subject matter);

the prior art applicable to one species or patentably indistinct species would not likely be applicable to another patentably distinct species (e.g., prior art directed to a particular characteristic unlikely to also be applicable to a mutually exclusive characteristic);

the species or groupings of patentably indistinct species require a different field of search in regards to elements and/or method steps unique to each of the species (e.g., searching different classes/subclasses or electronic resources, or employing different search queries based on the mutually exclusive characteristics, such as vent path through the substrate, lid, circuit, or sensor handle ); and

the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (e.g., evaluation of the written description, enablement, and/or utility having different scopes and/or support to analyze based on the mutually exclusive characteristics).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856